Buchanan, J.
Plaintiff sues for a year’s wages as overseer of the plantation *187of defendant. He alleges that he was hired for a year, and was discharged at the end of nine months, without cause.
He claims fifteen hundred dollars as quantum meruit. Defendant denies that he lived plaintiff by the year; and that he discharged plaintiff without cause; alleges that he has paid plaintiff two hundred'and seventy dollars on account; and claims for feeding an extra horse for plaintiff nine' mohths, at fifteen dollars per month. ^ "
Plaintiff has not proved any contract for the hire of his services by the year. A letter of plaintiff given in evidence negatives such an agreement.
The value of plaintiff’s services is differently estimated by the witesses — from five hundred to fifteen hundred dollars per annum.
The District Judge has allowed at the rate of one thousand dollars per annum for the time (nine months) that plaintiff actually served. He allows the payments on account, as proved; and disallows the keeping of the horse. Defendant appeals ; and appellee prays an amendment of the judgment.
In this Court, the defendant and appellant relies mainly upon the decision in Garcia v. Garcia, 7 An. 525, in which the Court said : “ When the overseer does not take the ordinary course of engaging for a fixed salary, we think courts should reduce the claim to the lowest sum which the evidence will justify.”
We find, on consulting the reasons for judgment of the District Judge, that he adopts the doctrine of the case of Garcia v. Garcia as the rule of his decision in the present case. And we cannot say that he has erred. The lowest sum that the evidence will justify, does not necessarily mean the lowest sum that has been mentioned by any of the witnesses. It is the evidence taken as a whole, which is submitted to the consideration of the Judge. And, without going into details, as the District Judge has done, we remark that the conclusion at which he has arrived, appears to us justified by the premises. On the other questions , of law and of fact in the cause, we also agree with the District Judge.
Judgment affirmed, with eosts.